Case 1:20-cv-02045-RPK-SJB Document 5 Filed 05/08/20 Page 1 of 1 PageID #: 21


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


                                          )
INTERNATIONAL ASSOCIATION                 )
OF MACHINISTS AND AEROSPACE               )
WORKERS, AFL-CIO, et al.,                 )
                                          )                  Case No. 1:20-cv-02045-RPK-SJB
                  Plaintiffs,             )
                                          )
v.                                        )
                                          )
UNITED AIRLINES, INC.,                    )
                                          )
                  Defendant.              )
__________________________________________)

     NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiffs, the International Association of Machinists

and Aerospace Workers, AFL-CIO and IAMAW District Lodge 141, hereby give notice that the

above-captioned action is voluntarily dismissed, without prejudice, against the Defendant United

Airlines, Inc.

Dated: May 8, 2020                            Respectfully submitted,

                                               /s/ John J. Grunert
                                              John J. Grunert
                                              Guerrieri, Bartos & Roma, PC
                                              1900 M Street, NW, Suite 700
                                              Washington, DC 20036
                                              Telephone: (202) 624-7400
                                              Fax: (202) 624-7420
                                              Email: jgrunert@geclaw.com

                                              Counsel for Plaintiffs
